


110 HRES 659 RH: Waiving a requirement of clause 6(a) of

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 116
		110th CONGRESS
		1st Session
		H. RES. 659
		[Report No.
		  110–332]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 18, 2007
			Mr. Arcuri, from the
			 Committee on Rules, reported the following resolution; which was referred to
			 the House Calendar and ordered to be printed
		
		RESOLUTION
		Waiving a requirement of clause 6(a) of
		  rule XIII with respect to consideration of certain resolutions reported from
		  the Committee on Rules.
	
	
		That the requirement of clause 6(a) of rule
			 XIII for a two-thirds vote to consider a report from the Committee on Rules on
			 the same day it is presented to the House is waived with respect to any
			 resolution reported on the legislative day of September 19, 2007, providing for
			 consideration of a bill to amend the Federal Food, Drug, and Cosmetic Act to
			 revise and extend the user-fee programs for prescription drugs and for medical
			 devices, to enhance the postmarket authorities of the Food and Drug
			 Administration with respect to the safety of drugs, and for other
			 purposes.
		
	
		September 18, 2007
		Referred to the House Calendar and ordered to be
		  printed
	
